PRICE, Judge.
This appellant has been convicted under .an indictment charging the transportation of prohibited liquors or beverages in quantities of five gallons or more, an offense denounced by Section 187, Title 29, Code of Alabama 1940.
This cause must be reversed because of the insufficiency of the evidence tending to show the quantity of the alleged whiskey being transported was five gallons or more. Rungan v. State, 25 Ala.App. 287, 145 So. 171, and because the testimony that the liquor in the container was whiskey was the statement of a mere conclusion on the part of the witnesses. Blevins v. State, 29 Ala.App. 218, 194 So. 697.
Reversed and remanded.